 WONDER STATE MANUFACTURING COMPANY.179APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof their rights to engage in or to refrain from engaging in union activities bycoercively interrogating them concerning their union activities and sympathies,by warning them of reprisals for supporting Upholsterers' International Unionof North America, AFL-CIO, or any other labor organization as their collective-bargaining representative, by warning our employees that we will close our plantto prevent it from becoming unionized, or by requesting and securing any,em-ployee to engage in surveillance of union activities of our employees.WE WILL NOT discourage membership in Upholsterers' International Unionof North America, AFL-CIO, or any other labor organization of our employees,by discriminating in any manner with regard to hire, tenure, or any term orcondition of employment.WE WILL offer immediate and full reinstatement to Jessie M. Burgess to herformer or substantially equivalent position without prejudice to her seniority orother rights and privileges and make her and employees Jack Flowers and Ray-mond C. Hodges whole for any loss of earnings resulting from our discrimina-tion against them as provided in the Decision issued by the Trial Examiner ofthe National Labor Relations Board.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of the right to self-organization to form labor organizations, tojoin or assist the above-named or any other labor organization, to bargain col-lectively through representatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bargaining or mutual aid orprotection, or to refrain from engaging in any or all such activities.All our employees are free to become, or remain, or to refrain from becoming orremaining, members of any labor organization.STANLEY MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify, the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor,Meacham Building, 110 West Fifth Street, Fort Worth, Texas, TelephoneNo. Edison 5-4211, Extension 2131, if they have any questions concerning thisnotice or compliance with its provisions.Wonder State Manufacturing CompanyandLodge 1568,Inter-national Association of Machinists,AFL-CIO.Case No. $6-CA-1539.May 28, 1964DECISION AND ORDEROn November 5, 1963, Trial Examiner Lee J. Best issued his Decision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair- labor practices.147 NLRB No. 23. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of the Act, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in theattached Decision.Thereafter,the Respondent filed exceptions tothe Decision,and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the'hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision,the exceptions and brief,and the entire recordin the case,and hereby adopts the findings, conclusions,and recom-mendations of the Trial Examiner as modified herein.The Trial Examiner found,and we agree,that the Respondent dur-ing the course of its dealings with the Union since the certification onSeptember 10, 1962, violated Section 8(a) (5) and(1) of the Act byrefusing to bargain in good faith with respect to a contract coveringthe employees in the appropriate unit and by unilaterally adjustinglabor grades and job classificationsto grant wageincreases to a sub-stantial number of employees on May 17,1963.Althoughthe TrialExaminer,-in accordance with this finding, included in his Recom-mended Order and notice a requirement that the Respondent bargainwith the Union concerning all terms and conditions of employment,his Conclusions of Law through an apparent inadvertence do notinclude such a broad 8(a) (5) finding.We therefore insert the fol-lowing at the beginning of paragraph numbered 5: "By its refusalto bargain in good faith concerning a contract covering the employeesin the appropriate unit,and ...."We agree with the Trial Examiner that the Respondent also vio-lated Section 8 (a) (5) and(1) of the Act by unilaterally,and withoutconsulting the Union,discontinuing payment of the customary Christ-mas bonus in 1962. The record shows that the Union,upon winninga representation election in August 1962, wrote to the Respondentrequesting information about the Respondent'spolicy on Christmas.bonuses(which the Respondent had been paying for at least the pre-ceding 3 years),and further requesting the Respondent to maintainthe status quo and make no changes until first negotiating about themwith the Union.The Respondent not only failed to respond to thispart of the request for information about its policy on Christmasbonuses, but in-addition.it unilaterally discontinued paying the 1962Christmas bonus, without, advance- notice of any kind to the Union....However,:we -do not, agreewiththe Trial. Examiner's restitutionorder.The record shows that in December 1962 the Respondent wasfacing serious losses brought about by sharp price reductions to meet .WONDER STATE MANUFACTURING COMPANY181the competition of a rival company which was organized in Novemberwith-a staff recruited in part from the Respondent's key personneland work force. Thus, a. net loss loomed in December at the time ofthe year when the Respondent came to a decision that business condi-tions did not warrant a bonus.As it appears that .the Respondent inany event would have omitted the Christmas bonus in December 1962because of the serious decline in business and sharply decreasing earn-ings resulting from the emergence of a rival company, we are of theopinion that, it would not effectuate the policies of the Act to requirethe Respondent to pay 'a 1962 bonus.We shall therefore modify theTrial Examiner's Recommended Order and notice accordingly.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Rblations Board hereby adoptsas itsOrder, the Order recommended by the Trial Examiner, and ordersthat the Respondent,Wonder State Manufacturing Company, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, with the followingmodifications:.Delete paragraph 2(b) of the Recommended Order and the corre-sponding paragraph of the notice.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThese proceedings brought under Section 10(b) of the National Labor Relations.Act, as amended,29 U.S.C. 151et seq.(herein called'theAct),were heard pursuantto notice before Trial Examiner Lee J.Best at Jonesboro,Arkansas, on August 7and 8, 1963, with all parties present.Based upon an original charge filed onMay 21,1963, and an amended charge filed on June 13, 1963, by Lodge 1568,InternationalAssociation ofMachinists,AFL-CIO(herein called the Union orCharging Party),the General Counsel of the National Labor Relations Board onyJuly 12, 1963, issued a complaint against Wonder State Manufacturing Compan(herein called Respondent) alleging that the Respondent engaged in and is engagingin unfair labor practices affecting commerce within the meaning of Section 8(a)(1)and (5)-and Section 2(6) and(7) of the Act.The complaint more specificallyalleges in substance that commencing on or about December 21, 1962, and con-tinually thereafter,the Respondent refused to bargain collectively with the Unionas the exclusive collective-bargaining representative of its employees in the unitfound to be appropriate by the Board in Case No. 26-RC-1800 on August 16, 1962.The complaint further alleges that commencing in or about May 1963,and con-tinuing thereafter,Respondent unilaterally changed existing wage rates of its em-ployees by granting wage increases and by failing to notify or bargain with theUnion concerning such changes.Thereafter, on July 19, 1963, the Respondent filed an answer to the complaintadmitting the jurisdictional allegations thereof,but specifically denying all allega-tions of unfair labor practices.All parties were represented by counsel, were afforded full opportunity to beheard, to examine and cross-examine witnesses,to introduce evidence pertinent tothe issues involved, to argue orally upon the record,and to thereafter file writtenbriefswith the Triai Examiner.All arguments and briefs have been given dueconsideration. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, and from observation of the witnesses, Imake the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTItWonder State Manufacturing Company is a corporation organized and existingunder and by virtue of the laws of Arkansas, having its principal office and plantat Paragould, Arkansas, where it is engaged in the fabrication and sale of cotton ginequipment and supplies.During the past 12 months, which period is representativeof all times material in this case, Respondent manufactured, sold, and shipped fromitsParagould plant finished products valued in excess of $50,000 to points locatedoutside the State of Arkansas. I find, therefore, and it is admitted that Respondentis engaged in commerce within the meaning of Section 2(6) and (7) of the Act.II. LABOR ORGANIZATIONS INVOLVEDLocal 1568,InternationalAssociation of Machinists,AFL-CIO,and its parent,InternationalAssociation of MachinistsAFL-CIO,are labor organizations withinthe meaning of Section2(5) of the Act.The Appropriate UnitAll,production and maintenance employees including working leadmen employedby the Employer at its Paragould,Arkansas,plant,excluding office clerical em-ployees, professional.employees,engineering department employees,watchmen,guards, and supervisors as definedin the Act,constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9(b) of the Act.III.THE UNFAIR LABOR PRACTICESA. Undisputed facts .Pursuant to an election held on August 30, 1962, in Case No. 26-RC-1800, the.Board'sRegional -Director for the Twenty-sixth Region on September 10, 1962,issued a certification of representative certifying that International Association ofMachinists, AFL-CIO (herein referred to as the international), has been designatedand selected by a majority of the employees in the appropriate unit as their repre-sentative for the purposes of collective bargaining, and that pursuant to Section 9(a)of the Act, as amended, said organization is the exclusive representative of all theemployees in such unit for the purposes of collective bargaining with respect to,pay,wages, hours of employment, and other conditions of employment.On August 30, 1962, Harvey Christian (special representative of I.A.M.) sentby registered mail a letter to the Respondent, as follows:Subject: Request for information that is necessary prior to negotiations:GENTLEMEN: I am respectfully requesting a complete seniority list of allemployees in the Production and Maintenance Unit covered in N.L.R.B.Case No. 26-RC-1800; including their date of hire, their present classificationand their present rate of pay. I am further requesting a copy of "CompanyPolicy" in regard to paid Holidays, Vacations, Sick Leave, Christmas Bonuses,Insurance Plans, travel Pay, Expenses while Working Out Of Town, OvertimePolicy and other Benefits that the employees of Wonder State enjoyed priorto. theN.L.R.B. Election and/or certification. I would also desire a copyof all published "Rules and Regulations" that the Company may have in effectat this time concerning these employees.This requested information is necessary so that the Union can evaluate andstudy prior to its submission of a contract proposal to the Company for theforthcoming negotiations.Be advised that the Union is requesting that all matters pertaining towages,hours of work and all other conditions of employment of these employeesremain "Status Quo"; and that any desired changes by the Company be madea matter of negotiations with the Union until a final agreement is reachedbetween both parties.[Emphasis supplied.]It is also the Union's request that the Company designate an official whoshall have the authority to accept and adjust. any grievances that may ariseuntil such time that a permanent grievance procedure is agreed to.Trusting that you will give this matter your immediate attention.. I remainIn reply thereto, Respondent furnished to Special Representative Harvey Christianon September 12, 1962, certain data with respect to basic policies concerning itsemployee merit rating system, vacations. holidays, overtime, seniority, job classifica- WONDER STATE MANUFACTURING COMPANY183tions, rates of pay, and group-insurance plan; and suggested that the Internationalprepare a proposed contract for consideration at a meeting for. negotiations to beheld on September 26, 1962.Thereafter,meetings for negotiations between repre-sentatives of the Respondent and the International were held on September 26,November 7 and 8, and December 4 and 5, 1962, and on January 15, 16, and 17in 1963.During the course of these negotiations, the Respondent unilaterally failed(without notice)to pay its customary,Christmas bonus to employees in De-cember 1962.On January 16, 1963,the negotiating parties signed a tentative agreement (Re-spondent'sExhibitNo. 13),as follows:It is agreed between the I.A.M. and Wonder State that the Company andUnion as a result of the numerous bargaining sessions have now reached anagreement on all non-economic issues and all of the contract language exceptfor who is to be the bargaining agent and the last sentence in paragraph 1:01,page 1.The Company's position is that since the international union was and is theN.L.R.B. certified agent, that the international should be the party to thecontract.The union desires to substitute local 1568 as the bargaining agent.A copy of the contract as agreed upon is attached.Signed this 16th day of January 1963.Thereupon, the Respondent submitted an economic counterproposal (Respondent'sExhibit No. 14), which was voted upon and rejected by the membership of Lodge1568,as follows:.The Company's Wage Proposal1.All economic fringe benefits presently existing are to remain,as is for theperiod of the contract.2.Effective September, 1963, the starting or minimum rate in the plant tobecome $1.25 per hour.3.No wage increase on the signing of the contract; after 18 months fromdate of signing an increase of 20 per hour on the 'bottom and top range of thevarious labor grades, as well as the 20 applying on each individual employee'spresent rate;36 months after signing the contract an increase of 30 per hour onthe bottom and top range of the various labor grades; after 54 months fromthe date of signing the contract, another 30 per. hour increase on the bottomand top range of the various labor grades.4.The contract is to be for a period of five (5) years.You will recall that,a full story was given to you with facts and figures andillustrations as to why the contract should be of five (5) years duration, and whythere would be no increase on signing.We trust that your committee will not only unanimously recommend thisproposal to your members, but that you will relay to the membership the factsas the Company related them to you.By registered letter posted on January 23, 1963, the International notified Re-spondent that the foregoing wage proposal based upon a 5-year contract had beenrejected, protested Respondent's withholding its customary Christmas bonus to em-ployees for the year 1962, and requested another meeting for negotiations underthe auspices of the Federal Mediation and Conciliation Service.Thereupon, theRespondent by letter dated January 24, 1963, proposed that the next meeting fornegotiations be held at the Green County Library in Paragould, Arkansas, onJanuary 30, 1963.In the meantime, the Board's Regional Director for the Twenty-sixth. Region onJanuary 28, 1963, issued his Supplemental Decision and Order Amending the Cer-tification of Representative in Case No. 26-RC-1800, thereby, for administrativereasons, substituting therein the name of Lodge 1568, International Association of Ma-chinists, -AFL-CIO, but specifically providing that "Thisis not to be construed asa recertification."At the meeting on January 30, 1963, Lodge 1568 assumed responsibility for allfurther negotiations, but Grand Lodge Representative W. C. Harris continued toact as chief negotiator for the certified representative.Participating committeemenfrom Lodge 1568 included Bernard Specking (chief shop steward), Grady Horne,Edgar D. Meredith, and Tom Haynes. Specking was chairman or chief of the localnegotiating committee.Attorney. V.. Lee McMahon at all times acted as chief-negotiator and spokesman for the Respondent. '184DECISIONSOF NATIONALLABOR RELATIONS BOARDFollowing the meeting of January 30, 1963, Attorney- McMahon on February 7,'1963, posted a letter to W. C. Harris (representing the International), as follows:DEAR MR. HARRIS: I have had an opportunity to submit to top managementyour offer for a two year contract. It was my understanding that, you askedfor 50 on signing, 30 after six months, 3¢ after twelve months, 30 after 18months. In addition you asked that the contract include what was agreed toand for the check-off and for the lock-out provision to :be added to the no-strikeclause.As I told you there would be no problem on adding the no lock-out provi-sion if everything else is agreed to. It is conceivable that the Company wouldlook more favorably upon the check-off if we could get together on the dura-'tion of a contract and the across-the-board increases.Because of our com-petitive situation the five year contract is as important to. us as the moneyconsiderations.The Company finds it necessary to decline your suggestions on settlement.If you find that you can give us the five year contract and across-the-boardincreases as we suggested, or very closely to those figures, we. would be in-terested in further negotiations with you.I do feel however that you should know that your offer or anything in thatneighborhood is not acceptable to this Company.Itwas a pleasure seeing you again, and I await your wishes in the matter.Very truly yours,VLM:malV. LEEMCMAHON.From the foregoing negotiations and the adamant position taken by AttorneyMcMahon in his letter of February 7, 1963, it is apparent to the Trial Examiner'that the Respondent was and is refusing to further bargain in good, faith with thecertified representative of its employees in the appropriate unit unless and untilsuch representative will agree to a 5-year contract with no wage increases whateveruntil such a contract has been effective for a period of 18 months, whereupon theRespondent would agree to increase its minimum and maximum wage - rates by2 cents per hour and apply such increase to the present rate of all individual em-ployees; and to again increase wages to the extent of 3 cents per hour according tothe same pattern at the end of 3 years and 41/2 years, respectively, from the date ofsigning such a contract.At the next meeting on March 1, 1963, and at all sub-sequent meetings the Respondent has refused to recede from 'the position so takenby its letter of February 7, 1963.Consequently the conciliator withdrew andclosed his file on this case, and Grand Lodge Representative W. C. Harris walkedaway in despair from the meeting of March 1, 1963, saying that his was an hon-orable union and would never enter into such a contract as that proposed by the Re-spondent.From the testimony of Vice President Cameron it appears that AttorneyMcMahon advised the Respondent that, since an impasse in negotiations had beenreached, the Respondent could go ahead with its merit-rating system of grantingwage increases but had a continuing duty to bargain with the Union on these day-.to-day problems such as merit increases and promotions, etc.Consequently, theRespondent caused its plant manager, William 0. Vernon, in collaboration withShop Foreman Doyle Bailey to evaluate all employees according to criteria pro-vided in its merit-rating plan and to recommend deserving employees for job- re-classification and wage increases.From the entire group of 42 employees, Re-spondent selected 9 employees for job reclassifications that would provide a wage.increase.By stipulation it appears that,one employee was reclassified from "Helper"to "Sheet Metal Worker" with a wage increase of 25 cents per hour; another em--ployeewas reclassified from "Helper" to "Sheet Metal Worker"' with a wage in-crease of 30 cents per hour; another employee was reclassified from "Sheet MetalWorker" to "Tinner, Class B," with a wage increase of 28 cents per hour; anotheremployee was reclassified from "Sheet Metal Worker" to "Tinner, Class B," witha wage increase of 15 cents per hour; another employee was reclassified from "Tinner,Class B," to "Tinner, Class A," with a wage increase of 10 cents per hour; another-employee was reclassified from "Welder, Class B," to "Welder, Class A," with awage increase of 10 cents per hour; another employee was reclassified from "Welder,Class B," to "Welder, Class A," with a wage increase of 15 cents per hour; anotheremployee was reclassified from "Helper" to "Welder, Class B," with a wage increaseof 10 cents per hour; and another employee was granted a-wage increase of 25 centsper hour on April 12, 1963, after being employed on a trial basis at a lower rate.Having unilaterally determined the reclassifications and wage increases to be putinto effect, Vice President Floyd Cameron during working hours on May 16, 1963, WONDER STATE MANUFACTURING COMPANY185called Bernard Specking (chief steward and local committeeman) to his office, andin the presence of Plant Manager William 0. Vernon told Specking that he hadbeen selected along with certain other employees to receive merit wage increasesby job reclassification, and proposed to make such promotions immediately.Nothingwas said about holding another meeting for negotiations on this subject or notifyingGrand Lodge Representative W. C. Harris; but Specking admits that he raised noobjections sand told Cameron "that as far as myself I thought it was nice."There-upon, such wage increases were announced and made effective on May 17, 1963.Presumably without knowledge of such wage increases, Grand Lodge RepresentativeW. C. Harris on that same day (May 17, 1963), posted a letter by registered mailfrom Little Rock, Arkansas, to Mr. Floyd Cameron, Manager, Wonder Manufac-turing Company, Paragould, Arkansas, requesting that he be furnished with thenames, classifications and rates of pay for all employees in the unit, so that arrange-ments could be made for another meeting.Attorney V. Lee McMahon replied onMay 24, 1963, to the effect that he had asked the Company to prepare such datafor submission to the Union.Thereafter,Grand Lodge Representative Harrisposted a letter by registered mail on June 10, 1963, to Attorney McMahon, St. Louis,Missouri, as follows:DEAR MR. MCMAHON: This will reply to your communication directed to meunder date of May 24, 1963 with reference to my request for information asto new employees and rates of pay for all employees listed in certification No.26-RC-1800 so that we could prepare for another meeting with you in regardto negotiations with Wonder State Manufacturing Company, you stated thatyou would have Mr. Floyd Cameron, President,of Wonder State ManufacturingCompany furnish the material to you and you would forward same to me.Iwish to inform you that we are requesting that the Wonder State Manu-facturing Company carry on no negotiations with any one regarding wages,hours of service or other conditions of employmentunlessmyself or some otherdesignated representative be present. In our previous meetings we asked thatconditions remain Status-Quo as they were when we were certified until we bar-gained with you regarding changes, this not to be construed that an individualwould be deprived of any of his rights accorded to him by law and if any nego-tiations or agreements are reached between an individual and the Company wedesire to be present when the settlement is made and made fully aware of anysuch settlement.I would appreciate it if you furnished me with dates when you would be avail-able for negotiations to resume by return mail along with the informationrequested.With best wishes, I remainAttorney V. Lee McMahon furnished the requested information to the Union byletter dated June 17, 1963, as follows: IDEAR MR. HARRIS: Your May 10 request for information reached the Com-pany when the executives, including Mr. Cameron and his staff, were busily en-gaged in the actual trial of their law suit against Delta.This caused a delay intheir furnishing the information to me, and it was not received here untilJune 10, 1963.Before I could send it on to you, I received your June 10 letter and I decidedto combine the answers to both your May 10 and June 10 letters.However,before I could get the letter in the mail, I was informed by the Memphis officeof the Labor Board, by telephone, of the union's failure to bargain chargeagainst the company dated June 12, 1963. The Labor Board at that time askedfor a meeting to investigate the charge and we met, pursuant to the request, onJune 17, 1963.At that time I displayed to the board agent in Paragouldmy suggested letter that had been ready to mail along with the requestedinformation.The record' clearly shows that since you were certified, all of your corre-spondence has been directed to me. I respectfully suggest that, in the future,in order that these matters be expedited, you refrain from writing anybody inthe Company, except me.Your anxiety and concern, as set forth in yourJune10 letter, is somewhat surprising to me in view of your long silence andinactivity from March to May 10, 1963. I would think that you would judgeyour request and the urgency for answers in the light of that long silence.1Negotiationsat formalmeetings were resumed on July 5, 1963. 186DECISIONS'OF NATIONALLABOR RELATIONS BOARDThe contents of your letter of June 10, 1963, came to me'as quite a surprise.In this letter you requested that Wonder State carry on negotiations with no-body other than yourself or somebody designated by yourself.As you will re-call, the International petitioned the Board to change the certified bargainingagent from the International to Local Lodge 1568 which the Board did.As aresult, the Company is legally obligated to bargain with the Local Lodge.Atallof the previous bargaining sessions, Mr. Specking spoke on behalf of theLocal Lodge is the chief representative of the Lodge, and also as chief stewardof the plant.Moreover, at our last few bargaining sessions, you stated that youwould rather walk away from the plant than sign the type of contract we pro-posed.As it has been many months since you requested a bargaining sessionor we last met to bargain, I assumed that perhaps you had walked away fromthe plant.The Company, however, is required by law to bargain over day today problems with the bargaining agent, and since we had not heard from youfor so long and since Specking was the Local Lodge spokesman, we handledwhat few day to day problems we had with Specking. Your letter indicatesthat Specking is no longer the spokesman for the bargaining agent, but ratheryou are, and we will, in the future, abide by your new desires, as set forth inyour June 10 letter, and negotiate only through you or your designated repre-sentative.Even these day to day problems must be handled in keeping withour tentative agreement reached in the bargaining sessions.Your letter also states that you had asked the Company to keep the status quountil you bargained.over changes.This simply is not so! I am sure theminutes of the meetings will not reflect that you had so requested.At any rate, it is not possible to run a business on a daily basis and keep thestatus quo.Each new day requires some changes. Let me explain to you whathas actually occurred.Some of our employees successfully completed theirapprenticeship period and moved to the classification of journeymen.Theythen began earning the journeymen rate. Several other employees were piratedaway from the Company by another Company (the history of which you arefamiliar) and as a result, job openings were created.These openings had tobe filled and filled quickly in order to keep operating.Thirdly, the Companyfor many years has had a merit increase program which could not be put intoeffect at its usual time because of the Union organizational campaign since Iadvised the Company that to grant a wage adjustment at such time might bean unfair labor practice because it looks like the Company is trying to buyvotes.After the Union was certified we were pirated of our top managementas well as many key employees, consequently, it was impossible to properlyreview the situation until the Company was back to normal.I am enclosing the information you request, as to the employees and theirrates and the same information for newly hired employees, and I will be avail-able to negotiate with you on July 3, 5, 11, and any date thereafter will besatisfactory as of this writing, whichever best suits your schedule.Lookingforward to again meeting with you and with best wishes.B.Wage plan of RespondentIt is clear that a monetary Christmas bonus has been a part of Respondent's wageplan or fringe benefits to employees dating back to the year of 1955.During theyears 1955and 1956 the Respondent issued checks for a Christmas bonus to allemployees ranging from$10 to $25 each in the discretion of the employer.By rea-son of crop failures in the operating area, no Christmas bonus was paid to employeesin the yearsof 1957 and1958.A Christmasbonus equivalent to 1 week's pay waspaid in 1959,one-half week's pay in 1960,and I week's pay in 1961.2Followingcertification of the International as bargaining agent for employees in September1962, the Respondent paid no Christmas bonus for that year,although the net profitsfor that year amountedto $41,727.27, andwere the greatestby farsince 1953. It iscontendedby theRespondent,however,that during the latter part of 1962,a crisisarose within Respondent's organization which would possibly reduce future profits;and that this crisis did in fact result in operations at a deficit for the year 1963.a In addition to a monetary bonus, the Respondent on several occasions presented hamsor turkeys as a Christmas gift to its employees. WONDER STATE MANUFACTURING COMPANY187On January 6, 1961, the Respondent adopted a basic plan for the determination ofwages and promotions by posting a notice to all employees, as follows: 3MEMORANDUM TO ALL FACTORY EMPLOYEESHeretofore, we have not had any, wage plan which spelled out to you justwhere you stand and where you could go on your own merit.We have given considerable thought to this problem and have developed thefollowing wage plan for Wonder State:1.Wonder State urges each employee to acquire further knowledge andskillswhich will enable him to be promoted into a higher labor classi-fication as the company. grows and requires 'more men in these higherclassifications.2.We have established five (5). labor grades covering all our factoryjobs.We have further ranked each job in the factory to determine whichlabor grade applies to it.The different jobs and the labor grade into whicheach falls is listed on the sheet attached to this memo.On another sheetyou will find your name and your job classification.3.We have established rate ranges for each of the five labor grades.This will show you how high you can go in your present job if you reallymerit it.4.All employees, who are now below the minimum hourly wage for thelabor grade into which their job falls; will immediately be raised to thatminimum.Remember, this is a wage plan, and it is intended as an indication of relativeworth of all the,jobsin the factory.Wheie you stand- now, or where you willstand within these ranges is up to you and your foreman's evaluation of yourperformance.If there are any questions in your mind about the plan, by all means askyour foreman. If you don't understand it completely it won't mean much toyou or the company.JACK J. BEGLEY,President.Later in August 1961, Respondent prepared and posted a revised schedule ofminimum and maximum wage rates applicable to each of its established labor gradesto conform with increases in minimum wages provided by law, as follows:EffectiveSept. 3, 1961Labor grade 1---------------------------------------------------Helper (Sheet Metal or Machine Shop).Janitor.Labor grade2---------------------------------------------------Parts man.Painter.Welder-B.Sheet metal worker.Labor grade 3 ---------------------------------------------------Welder-A.Machinist-B.Machine operator.Tinner-B.Saw repair man.Labor grade 4------------------------------- -------------------Erection leader.Labor grade 5---------------------------------------------------Gin and engine repair man.Machinist-A.Tinner-A.$1.15 to $1.40--,---$1.27 to $1.52------$1.40 to $1.65------$1.52 to $1.77------$1.65 to $1.90------EffectiveSept. 3, 1963$1.25 to $1.50.$1.37 to $1.62..$1.50 to $1.75.$1.62 to $1.87.$1.75 to $2.00.s This memorandum (Respondent's Exhibit No. 5) was accompanied by a list of em-ployees (Respondent's Exhibit No. 6) showing as to each his job classification and laborgrade. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcluding FindingsThe record in this case shows that the International was certifiedby theBoard onSeptember 10, 1962, as exclusive bargaining representative of Respondent's em-ployees in the aforesaid appropriate unit, and as such thereafter engaged in negotia-tions with the Respondent until January 28, 1963. It is admitted that while suchnegotiations were in progress the Respondent in December 1962, failed to pay itsemployees the customary Christmas bonus without notice to or negotiations with theduly certified representative.The Board has consistently held that Christmas bonusesare a mandatory subject of collective bargaining concerning which an employer mustmeet,and bargain with the bargaining representative of its employees,and that theunilateral cessation of such a bonus is a violation of Section 8(a)(5) of the Act:See:Exchange Parts Company,139 NLRB 710;The American Lubricants Company,136 NLRB 946.I am, therefore,constrained to find that by unilaterally discontinu-ing the payment of its customary bonus to employees at Christmas time in 1962,without consulting or negotiating with their duly certified bargaining representativewith respect thereto,constituted a,refusal to bargain within the meaning of Section8(a)(5) of the Act.On January 28, 1963, by amendment of the Board's certification,Lodge 1568,InternationalAssociationofMachinists,AFL-CIO,was substituted as bargainingagent instead of its'parent organization(the International).Such substitution wassimply an administrative function to facilitate bargaining negotiations directly withthe local organization with which employees in the unit had become affiliated, andwas made effective at the request of and by delegation of authority from the Inter-national without any conflict of interest whatsoever.Grand Lodge RepresentativeW. C. Harriscontinued in negotiations as chief spokesman for the labor organiza-tions involved.Substitution of Lodge 1568 as the bargaining representative wasnot a recertification.See:National Carbon Co.,116 NLRB 488;Bushnell Steel Co.,96 NLRB 218;Virginia-Carolina Chemical Corporation,132 NLRB956; andSwift& Company,131 NLRB 1143.In granting the so-called merit increases to certain employees on May 17, 1963,the. Respondent followed its established wage plan, which had been in effect sinceJanuary 5, 1961. It is clear upon its face that this document did not automaticallyor periodically offer merit increases as an economic fringe benefit to deserving em-ployees, but on the contrary established an overall wage structure in the form offive (5)'labor grades within each of which minimum and maximum wages wereunilaterally controlled by the Respondent;and the so-calledmerit increases ofMay 17,1963,were made effectiveonly bypromoting employees to higher jobclassifications within this general wage structure.It is, therefore,clear that thesereclassifications and wage increases were not automatic or periodic merit increases,but were a subject of mandatory bargaining with the certified representative of itsemployees.Respondent had not proposed or offered such wage increases throughoutnegotiations with the Union;but on the contrary was-insisting on a 5-year contractwith no wage increases whatever until 18 months after such contract had becomeeffective.In the absence of an offer to the certified bargaining representative tomake such reclassifications during formal negotiations,Respondent cannot now beheard to say that an impasse in negotiations had been reached.Simply calling inone member of the local negotiating committee to inquire whether he had any objec-tions to such reclassification of employees including a wage increase for himself doesnot constitute good-faith bargaining with the certified representative with respect tothe proposed collective-bargaining agreement.See:Borg-Warner Corporation,128NLRB 1035,1051;N.L.R.B. v. Benne Katz,et al., d/b/a Williamsburg Steel Prod-uctsCo.,369 U.S. 736; andNational School SlateCompany,137NLRB 925.I find,therefore,that byunilaterally adjusting the job classifications of certainemployees on May 17, 1963,in order to grant them wage increases without formallynegotiating with their certified bargaining representative,the Respondent refused tobargain collectively with the representative of its employees,subject to the provisionsof Section 9(a), within the meaning of Section 8(a)(5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of Respondent set forth in section III, above, occurring in connectionwith the operations described in section I, above, has an intimate and substantial re-lation to trade, traffic, and commerce among the several States and tends to lead tolabor disputes.burdening and obstructing commerce and the free flow of commerce. WONDER STATE MANUFACTURING COMPANYV. THE REMEDY189Having found that Respondent on or about December 21, 1962, and May 17, 1963,and continuously thereafter, has refused to bargain collectively with the certifiedcollective-bargaining representative of its employees in the unit herein found to beappropriate by (1) unilaterally discontinuing the payment of a monetary Christmasbonus to its employees and (2) unilaterally adjusting labor grades and job classi-fications to grant wage increases to employees, thereby engaging in unfair laborpractices within the meaning of Section 8(a)(5), which interfered with, restrained,and coerced its employees in their exercise of the rights guaranteed in Section 7 ofthe Act, it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Having found that the latest Christmas bonus paid to employees in December1961 consisted of 1 week's pay, and its appearing that net profits of the Respondentin the year 1962 were much greater than in prior years, it will be recommendedthat Respondent make whole all employees on its payroll at any time during themonth of December 1962 by the payment to each of them in cash or its equivalentthe full amount of 1 week's pay based upon the job classification and labor gradeheld by such employee and the highest hourly wage actually paid to such employeeduring the month of December 1962, plus interest at 6 percent per annum, asprovided inIsisPlumbing & Heating Co.,138 NLRB 716. All wage increasesgranted in violation of its duty to bargain collectively with the certified bargainingrepresentative of its employees shall be unimpaired and remain in full force andeffect until such time as the Respondent shall reach agreement otherwise with thecertified representative of its employees in the appropriate unit.Having found that Respondent has refused and is refusing to bargain in goodfaith with Lodge 1568, International Association of Machinists, AFL-CIO, as theexclusively certified representative of its employees in the appropriateunit;I shallrecommend that the Respondent, upon request, shall bargain collectively, as definedin Section 8(d) of the Act, with Lodge 1568, International Association of Machinists,AFL-CIO,as the exclusive representative of such employees,and if an understand-ing is reached,embody suchunderstanding in a signed agreement.Upon the basis of the foregoing findings' of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Wonder State Manufacturing Company is an employer within the meaning ofSection 2(2) and is engaged in commerce within the meaning of Section 2(6) and'(7) of the Act.2.Lodge 1568, International Association of Machinists, AFL-CIO, and its. pa: entorganization, International Association of Machinists, AFL-CIO, are labor organiza-tions within the meaning of Section 2(5) of the Act.3.All production and maintenance employees, including working leadmen, em-ployed by the employer at its Paragould, Arkansas, plant, excluding office clericalemployees, professional employees, engineering department employees, watchmen,guards, and supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.4. International Association of Machinists, AFL-CIO, and its local Lodge 1568,InternationalAssociation of Machinists, AFL-CIO, is an integrated. organization.and as such has at all times material to this case been and now is the duly certifiedand exclusive representative of Respondent's employees in the appropriate unit forthe purposes of collective bargaining within the meaning of Section 9(a) of the Act.5.By unilaterally terminating the payment of a Christmas bonus to its employeesinDecember 1962, without prior negotiations with International Association ofMachinists, AFL-CIO, and thereafter on or about May 17, 1963, by unilaterallygranting increased wages to certain employees for the purpose of discrediting thecertified representative of its employees, the Respondent has engaged in and isengaging in unfair labor practices by refusing to bargain collectively within themeaning of Section 8(a)(5) of the Act,,thereby interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Section 7 of theAct in violation of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section '2(6) and (7) of the Act. 190DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the foregoing findings of fact, conclusions of law, and the entire recordin the case, I issue the following:RECOMMENDED ORDERWonder State Manufacturing Company, its agents, supervisors,successors, and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Lodge 1568, International Association ofMachinists,AFL-CIO, and/or its parent organization,International Association ofMachinists,AFL-CIO, as the certified bargaining representative of its employees inthe unit herein found to be appropriate for the purposes of collective bargaining.(b)Unilaterally terminating or changing the amount of Christmas bonuses, wages,fringe benefits,labor grades,job classifications,or any other term or condition of°employment of its employees within the aforesaid appropriate unit represented by theUnion.(c) In any like or related manner interferingwith,restraining,or coercing itsemployees in the exercise of their right to self-organization,to form,join, or assistthe Union named above, or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, or to-refrain from any or all such activities.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Upon request, bargain collectively with Lodge 1568,International Associationof Machinists,AFL-CIO,and/or its parent organization,International Associationof Machinists,AFL-CIO,concerning the payment of Christmas bonuses, wages,'hours, fringe benefits, labor grades, job classifications,and all other terms and condi-'ions of employment pertaining to employees within the appropriate unit representedby the Union;and at the request of either party,if an understanding is reached, em-body such understanding in a signed agreement.(b)Make whole all eligible employees in the appropriate unit for any loss theymay have suffered by reason of Respondent's unilateral termination of the Christmas(1962)bonus payments,in the manner set forth in section V, above, entitled "TheRemedy."(c) Post at its plant in Paragould, Arkansas,copies of the attached notice marked"Appendix." 4Copies of said notice to be furnished by the Regional Director forthe Twenty-sixth Region,shall, after being duly signed by an authorized representa-tive of the Respondent,be posted by the Respondent immediately upon receipt there-of, and maintained by it'for a period of 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said notices arenot altered,defaced, or covered by any other material.(d)Notify in writing the Regional Director for the Twenty-sixth Region, Mem-phis, Tennessee,within 20 days from receipt thereof,what steps the Respondent hastaken to comply with this Recommended Order .54 If this Recommended Order be adopted by the Board, the words "a Decision and Order"shall be substituted for the words "the Recommended Order of a Trial Examiner" in thenotice.If the Board's Order be enforced by a decree of a United States Court of Appeals,the words "a Decree of the United States Court of Appeals, Enforcing an Order" shall besubstituted for the words "a Decision and Order."s If this Recommended Order be adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for the Twenty-sixth Region, in writing, within10 days from the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL, upon request, bargain collectively with Lodge 1568, InternationalAssociation of Machinists, AFL-CIO, and/or its parent organization, Interna-tional Association of Machinists, AFL-CIO, as the certified representative of our NEW ORLEANS TYPOGRAPHICALUNION NO. 17, ITU191employees in the appropriate unit, with respect to wages, hours, and otherterms and conditions of employment, including Christmas bonuses, wage in-creases, job classifications, labor grades, and all fringe benefits incident toemployment.WE WILL NOT unilaterally terminate or change the nature or amount ofChristmas bonuses, wages, fringe benefits, or other terms or conditions of em-ployment of our employees within the appropriate unit without bargaining col-lectively with the aforesaid certified representative of such employees.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right guaranteed in Section 7 of the Act,to form, join, or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protection, or torefrain from any or all of such activities.WE WILL pay to each eligible employee within the appropriate unit a 1962Christmas bonus amounting to the full amount due and payable for a fullworkweek of 40 hours at the highest hourly wage actually paid to such em-ployee during the month of December 1962, plus interest at 6 percent perannumfrom December 21, 1962, until paid.The appropriateunit is:All production and maintenance employees, including working leadmen,employed by the Employer at its Paragould, Arkansas, plant, excludingoffice clerical employees, professional employees, engineering departmentemployees, watchmen, guards, and supervisors as defined in the Act.WONDER STATE MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SeventhFloor,Falls Building22 North Front Street, Memphis, Tennessee, Telephone No.527-5451, if they have any question concerning this notice or compliance with itsprovisions.New Orleans Typographical Union No. 17,International Typo-graphical Union,AFL-CIOand E.P. Rivas, Inc.andLocalNo. 53, Amalgamated Lithographers of America.Case No.15-CD-33.June 1, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the Act follow-ing charges filed by E. P. Rivas, Inc., herein called the Employer,alleging that New Orleans Typographical Union No. 17, Interna-tional Typographical Union, AFL-CIO, herein called the ITU, had,in violation of Section 8 (b) (4) (D) of the Act, induced and encour-aged employees to strike for the purpose of forcing or requiring theEmployer to assign certain work to employees who are members ofthe ITU, rather than to employees who are members of Local No. 53,Amalgamated Lithographers of America, herein called the ALA, towhom the Employer had assigned the work in dispute and who arenow performing the work.147 NLRB No. 21.